DISMISS; and Opinion Filed August 26, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00418-CV

                             ROSALINDA TOVAR, Appellant
                                        V.
                            COUCH ENTERPRISES LP, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00873-D

                             MEMORANDUM OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice Fillmore
   Since the filing of her notice of appeal on March 26, 2013, Rosalinda Tovar has taken no

action in this case. She has failed to pay the required fees and failed to show she is entitled to

proceed in the appeal without advance payment of costs. See TEX. R. APP. P. 5 (filing fee), 20.1

(indigency), 35.3 (clerk’s record fee). She has also failed to file the docketing statement as

required by the rules of appellate procedure. See id. 32.1.

       By both postcard and letter, we cautioned Tovar that her appeal would be dismissed

unless she filed the docketing statement and paid the necessary fees or showed she is indigent.

More than a month has elapsed and she has taken no action or otherwise communicated with the
Court.   Accordingly, we dismiss the appeal. See id. 42.3(b), (c).




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE




130418F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROSALINDA TOVAR, Appellant                         On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas
No. 05-13-00418-CV         V.                      Trial Court Cause No. CC-13-00873-D.
                                                   Opinion delivered by Justice Fillmore.
COUCH ENTERPRISES LP, Appellee                     Justices O’Neill and Francis participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Couch Enterprises LP recover its costs of this appeal from
appellant Rosalinda Tovar.


Judgment entered this 26th day of August, 2013.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –3–